Case 1:21-cv-01009-DNH-ML Document 16-8 Filed 09/22/21 Page 1 of 14




          Exhibit H
9/13/21, 9:52 AM    Case 1:21-cv-01009-DNH-ML         Document
                                  Governor Cuomo Announces           16-8COVID-19
                                                           New York Ending Filed State
                                                                                  09/22/21       Page 2onofJune
                                                                                       Disaster Emergency   14 24

      September 11, 2021 | 2:13 pm

      COVID-19 Vaccines
      On August 23, the FDA announced the full approval of the Pfizer-BioNTech vaccine for the
      prevention of COVID-19 disease in individuals age 16 and older. Read more.

      DETAILS 



                   GOVERNOR
                  KATHY HOCHUL




    JUNE 23, 2021        Albany, NY



    Governor Cuomo Announces New York Ending
    COVID-19 State Disaster Emergency on June 24
       CORONAVIRUS            (/KEYWORDS/CORONAVIRUS)
                                   HEALTH    (/KEYWORDS/HEALTH)
                                                  PUBLIC SAFETY                     (/KEYWORDS/PUBLIC-

                                                                                    SAFETY)




               Statewide 7-Day Average Positivity is 0.36%—
               Record Low for 26 Consecutive Days, Has Declined
               for 79 Consecutive Days

               52,526 Vaccine Doses Administered Over Last 24
               Hours

               6 COVID-19 Deaths Statewide Yesterday



https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24   1/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                 Governor Cuomo Announces           16-8COVID-19
                                                          New York Ending Filed State
                                                                                 09/22/21       Page 3onofJune
                                                                                      Disaster Emergency   14 24
               Governor Andrew M. Cuomo today announced that New York will end the state disaster
               emergency declared on March 7, 2020 (https://www.governor.ny.gov/news/novel-coronavirus-
               briefing-governor-cuomo-declares-state-emergency-contain-spread-virus) to fight COVID-19.
               Given New York's dramatic progress against COVID-19, with the success in vaccination rates, and
               declining hospitalization and positivity statewide the state of emergency will expire after
               Thursday, June 24.

               Federal CDC guidance will remain in effect, which includes masks for unvaccinated individuals,
               as well as all riders on public transit and in certain settings, such as health care, nursing homes,
               correctional facilities, and homeless shelters. State and local government health departments will
               still be able to ensure mask rules and other health precautions are adhered to in those settings.

               Since March of 2020, a variety of actions had been taken by executive order to assist in the
               rapid response to the pandemic by state agencies, local governments, hospitals, and
               businesses by both temporarily suspending or modifying laws as well as utilizing temporary
               directives. Hospitals were able to add space and staffing, meetings were authorized to occur
               virtually, and various deadlines were extended to accommodate a changed landscape.

               "New York went from one of the worst infection rates to the lowest infection rate in the country,
               and it was all because of the efforts of New Yorkers who were smart, united and did what they
               needed to do throughout this entire pandemic," Governor Cuomo said. "Now we're starting to
               write a new chapter for a post-COVID New York--the state disaster emergency is ending and we
               can focus on reimaging, rebuilding and renewing our state. This doesn't mean COVID is gone,
               we still have to get more New Yorkers vaccinated, but we are getting back on track and starting
               to live life once again."

               Today's data is summarized briefly below:

                       Test Results Reported - 90,350
                       Total Positive - 310
                       Percent Positive - 0.34%
                       7-Day Average Percent Positive - 0.36%
                       Patient Hospitalization - 474 (-12)
                       Patients Newly Admitted - 64
                       Patients in ICU - 104 (-3)
                       Patients in ICU with Intubation - 60 (-2)
                       Total Discharges - 184,386 (+68)
                       Deaths - 6
                       Total Deaths - 42,942
                       Total vaccine doses administered - 20,702,818
                       Total vaccine doses administered over past 24 hours - 52,526
                       Total vaccine doses administered over past 7 days - 406,783

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24   2/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                 Governor Cuomo Announces           16-8COVID-19
                                                          New York Ending Filed State
                                                                                 09/22/21       Page 4onofJune
                                                                                      Disaster Emergency   14 24
                        Percent of New Yorkers ages 18 and older with at least one vaccine dose - 68.6%
                        Percent of New Yorkers ages 18 and older with completed vaccine series - 62.2%
                        Percent of New Yorkers ages 18 and older with at least one vaccine dose (CDC) - 71.2%
                        Percent of New Yorkers ages 18 and older with completed vaccine series (CDC) - 63.5%
                        Percent of all New Yorkers with at least one vaccine dose - 56.9%
                        Percent of all New Yorkers with completed vaccine series - 51.2%
                        Percent of all New Yorkers with at least one vaccine dose (CDC) - 59.1%
                        Percent of all New Yorkers with completed vaccine series (CDC) - 52.3%

               Each region's 7-day average percentage of positive test results reported over the last three days
               is as follows:



                                           Sunday, June 20, 2            Monday, June 21, 2            Tuesday, June 22, 2
                   Region
                                           021                           021                           021




                   Capital Region          0.42%                         0.40%                         0.44%




                   Central New Yo
                                           0.40%                         0.49%                         0.49%
                   rk




                   Finger Lakes            0.46%                         0.46%                         0.48%




                   Long Island             0.41%                         0.40%                         0.38%




                   Mid-Hudson              0.33%                         0.34%                         0.33%




                   Mohawk Valley           0.37%                         0.33%                         0.28%




                   New York City           0.36%                         0.35%                         0.35%


https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24          3/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                 Governor Cuomo Announces           16-8COVID-19
                                                          New York Ending Filed State
                                                                                 09/22/21       Page 5onofJune
                                                                                      Disaster Emergency   14 24


                   North Country           0.58%                         0.52%                         0.58%




                   Southern Tier           0.42%                         0.40%                         0.40%




                   Western New Y
                                           0.27%                         0.27%                         0.25%
                   ork




                   Statewide               0.37%                         0.36%                         0.36%



               Each New York City borough's 7-day average percentage of positive test results reported over
               the last three days is as follows:



                   Borough in N          Sunday, June 20, 2             Monday, June 21, 2            Tuesday, June 22, 2
                   YC                    021                            021                           021




                   Bronx                 0.40%                          0.38%                         0.38%




                   Kings                 0.32%                          0.31%                         0.31%




                   New York              0.29%                          0.28%                         0.28%




                   Queens                0.37%                          0.34%                         0.35%




                   Richmond              0.60%                          0.61%                         0.63%




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24         4/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                 Governor Cuomo Announces           16-8COVID-19
                                                          New York Ending Filed State
                                                                                 09/22/21       Page 6onofJune
                                                                                      Disaster Emergency   14 24
               Yesterday, 310 New Yorkers tested positive for COVID-19 in New York State, bringing the total to
               2,095,233. A geographic breakdown is as follows:



                   County                               Total Positive                         New Positive




                   Albany                               24,722                                 3




                   Allegany                             3,561                                  0




                   Broome                               18,641                                 3




                   Cattaraugus                          5,723                                  0




                   Cayuga                               6,338                                  0




                   Chautauqua                           8,959                                  0




                   Chemung                              7,776                                  0




                   Chenango                             3,507                                  2




                   Clinton                              4,839                                  0




                   Columbia                             4,068                                  0



https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24   5/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                 Governor Cuomo Announces           16-8COVID-19
                                                          New York Ending Filed State
                                                                                 09/22/21       Page 7onofJune
                                                                                      Disaster Emergency   14 24
                   Cortland                             3,931                                  1




                   Delaware                             2,388                                  2




                   Dutchess                             29,493                                 2




                   Erie                                 89,620                                 3




                   Essex                                1,593                                  0




                   Franklin                             2,563                                  0




                   Fulton                               4,425                                  1




                   Genesee                              5,439                                  0




                   Greene                               3,405                                  0




                   Hamilton                             315                                    2




                   Herkimer                             5,196                                  0




                   Jefferson                            6,159                                  2




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24   6/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                 Governor Cuomo Announces           16-8COVID-19
                                                          New York Ending Filed State
                                                                                 09/22/21       Page 8onofJune
                                                                                      Disaster Emergency   14 24
                   Lewis                                2,811                                  0




                   Livingston                           4,527                                  2




                   Madison                              4,567                                  1




                   Monroe                               69,090                                 11




                   Montgomery                           4,254                                  0




                   Nassau                               183,825                                16




                   Niagara                              20,051                                 1




                   NYC                                  938,747                                178




                   Oneida                               22,644                                 0




                   Onondaga                             38,998                                 8




                   Ontario                              7,410                                  2




                   Orange                               48,365                                 5




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24   7/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                 Governor Cuomo Announces           16-8COVID-19
                                                          New York Ending Filed State
                                                                                 09/22/21       Page 9onofJune
                                                                                      Disaster Emergency   14 24
                   Orleans                              3,121                                  0




                   Oswego                               7,633                                  1




                   Otsego                               3,465                                  1




                   Putnam                               10,623                                 0




                   Rensselaer                           11,242                                 3




                   Rockland                             46,986                                 5




                   Saratoga                             15,398                                 2




                   Schenectady                          13,213                                 3




                   Schoharie                            1,694                                  0




                   Schuyler                             1,081                                  0




                   Seneca                               2,011                                  0




                   St. Lawrence                         6,654                                  3




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24   8/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                  Governor Cuomo Announces New York 16-8    Filed 09/22/21
                                                                    Ending COVID-19                Page 10onofJune
                                                                                    State Disaster Emergency    1424
                   Steuben                              6,961                                  1




                   Suffolk                              201,261                                24




                   Sullivan                             6,686                                  2




                   Tioga                                3,838                                  1




                   Tompkins                             4,353                                  1




                   Ulster                               13,918                                 1




                   Warren                               3,668                                  1




                   Washington                           3,165                                  1




                   Wayne                                5,791                                  4




                   Westchester                          129,757                                11




                   Wyoming                              3,585                                  0




                   Yates                                1,179                                  0




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24    9/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                  Governor Cuomo Announces New York 16-8    Filed 09/22/21
                                                                    Ending COVID-19                Page 11onofJune
                                                                                    State Disaster Emergency    1424
               Yesterday, 6 New Yorkers died due to COVID-19, bringing the total to 42,942. A geographic
               breakdown is as follows, by county of residence:



                   County                                                   New Deaths




                   Erie                                                     1




                   Monroe                                                   1




                   Rockland                                                 1




                   Seneca                                                   1




                   Steuben                                                  1




                   Westchester                                              1



               All New York State mass vaccination sites are now open to eligible New Yorkers for walk-
               in vaccination on a first-come, first-serve basis. People who would prefer to schedule an
               appointment at a state-run mass vaccination site can do so on the Am I Eligible App (https://am-i-
               eligible.covid19vaccine.health.ny.gov/#_blank) or by calling 1-833-NYS-4-VAX. People may also
               contact their local health department, pharmacy, doctor or hospital to schedule appointments
               where vaccines are available, or visit vaccines.gov (https://www.vaccines.gov/) to find information
               on vaccine appointments near them.

               Yesterday, 23,674 New Yorkers received their first vaccine dose, and 32,174 completed their
               vaccine series. A geographic breakdown of New Yorkers who have been vaccinated by region is
               as follows:




https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24    10/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                  Governor Cuomo Announces New York 16-8    Filed 09/22/21
                                                                    Ending COVID-19                Page 12onofJune
                                                                                    State Disaster Emergency    1424
                                 People with at lea                                 People with comp
                                 st one vaccine dos                                 lete vaccine serie
                                 e                                                  s




                                                              Increase ove                                      Increase ove
                   Region        Cumulative Total             r past 24 hou         Cumulative Total            r past 24 hou
                                                              rs                                                rs




                   Capital
                                 661610                       889                   608123                      1397
                   Region




                   Central
                   New Yo        524373                       663                   483405                      903
                   rk




                   Finger
                                 671199                       877                   620976                      1420
                   Lakes




                   Long Isl
                                 1494063                      3482                  1339880                     6000
                   and




                   Mid-Hu
                                 1209337                      2653                  1081267                     3971
                   dson




                   Mohaw
                                 258795                       377                   238482                      415
                   k Valley




                   New Yo        5244937                      12781                 4642820                     14785
                   rk City


https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24             11/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                  Governor Cuomo Announces New York 16-8    Filed 09/22/21
                                                                    Ending COVID-19                Page 13onofJune
                                                                                    State Disaster Emergency    1424


                   North C
                                 236127                       311                   219732                      588
                   ountry




                   Southe
                                 343447                       548                   316779                      626
                   rn Tier




                   Wester
                   n New         725844                       1093                  653163                      2069
                   York




                   Statewi
                                 11369732                     23674                 10204627                    32174
                   de



               The COVID-19 Vaccine Tracker Dashboard (https://covid19vaccine.health.ny.gov/covid-19-
               vaccine-tracker) is available to update New Yorkers on the distribution of the COVID-19 vaccine.
               The New York State Department of Health requires vaccinating facilities to report all COVID-
               19 vaccine administration data within 24 hours; the vaccine administration data on the
               dashboard is updated daily to reflect the most up-to-date metrics in the state's vaccination effort.
               New York State Department of Health-reported data from NYSIIS and CIR differs slightly from
               federally-reported data, which is inclusive of federally-administered doses and other minor
               differences. Both numbers are included in the release above.




               Contact the Governor’s
               Press Office
                Contact us by phone:

                    Albany: (518) 474 - 8418
                    New York City: (212) 681 - 4640


                Contact us by email:


https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24     12/13
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML         Document
                                  Governor Cuomo Announces New York 16-8    Filed 09/22/21
                                                                    Ending COVID-19                Page 14onofJune
                                                                                    State Disaster Emergency    1424
                    Press.Office@exec.ny.gov



               Translations
                    Arabic Translation
                                                                                                   DOWNLOAD
                    ‫الترجمة إلى العربية‬



                    Bengali Translation
                                                                                                   DOWNLOAD
                    বাংলা অনুবাদ


                    Chinese Translation
                                                                                                   DOWNLOAD
                    中文翻譯


                    Haitian-Creole Translation
                                                                                                   DOWNLOAD
                    Tradiksyon kreyòl ayisyen


                    Italian Translation
                                                                                                   DOWNLOAD
                    Traduzione italiana


                    Korean Translation
                                                                                                   DOWNLOAD
                    한국어 번역


                    Polish Translation
                                                                                                   DOWNLOAD
                    Polskie tłumaczenie


                    Russian Translation
                                                                                                   DOWNLOAD
                    Перевод на русский язык


                    Spanish Translation
                                                                                                   DOWNLOAD
                    Traducción al español


                    Yiddish Translation
                                                                                                   DOWNLOAD
                    ‫אידישע איבערטייטשונג‬

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-ending-covid-19-state-disaster-emergency-june-24    13/13
